 



Exhibit 10.3

CAPSTONE TURBINE CORPORATION
CHANGE OF CONTROL SEVERANCE PLAN

Amended and Restated January 31, 2005

Capstone Turbine Company (the “Company”) established the Capstone Turbine
Corporation Change in Control Severance Plan (the “Plan”) effective April 24,
2002 for the purpose of retaining its key executives by assuring them of
adequate severance pay in the event of a change in the control of the Company.
As authorized by its board of directors, the Company desires to amend the Plan,
effective January 31, 2005, to conform the Plan’s definition of “change of
control” with its other compensation programs and to ensure that the Plan is in
compliance with the requirements of the Employee Retirement Income Security Act
of 1974 (“ERISA”).

ELIGIBILITY

Eligibility in the Plan is limited to the executive officers or employees of the
Company who are designated to participate in the Plan by the Company’s board of
directors (the “Board”) from time to time. Each officer or employee who is so
designated as eligible to participate in the Plan is referred to hereinafter as
an “Executive.” Executives may be added or deleted based on Board approval;
provided that, only such Board approvals which have been received prior to the
consummation of the applicable Change of Control shall be effective as to the
addition or deletion of Executives.

SEVERANCE BENEFITS

In the event that an Executive is Involuntarily Terminated within 12 months of a
Change of Control (as such terms are defined herein), such Executive shall be
entitled to receive from the Company an amount equal to such Executive’s annual
base salary plus the cash incentive compensation paid for the year in which the
effective date for the Change in Control occurs (such amount, the “Salary”). The
Salary shall be paid in one lump sum on the date such Executive was
Involuntarily Terminated (the “Termination Date”). Pursuant to COBRA, the
Company shall continue such Executive Officer’s health care coverage as under
the Company’s medical and dental plans. The Company will pay for such coverage
until 12 months after the Termination Date. Thereafter, such Executive shall be
eligible to continue such coverage at his or her own expense for the remainder
of his or her applicable COBRA continuation period. As used herein, the term
“Involuntarily Terminated” shall mean the termination of an Executive’s service
by reason of:

     1. involuntary dismissal or discharge by the Company for reasons other than
Misconduct (as defined below), or

     2. voluntary resignation following (A) a change in position with the
Company or a reduction in his or her level of responsibility, (B) any reduction
in his or her level of compensation (including base salary, fringe benefits,
participation in any plans and target bonuses under any corporate-performance
based bonus or incentive programs) or (C) a relocation

 



--------------------------------------------------------------------------------



 



of such individual’s place of employment by more than 50 miles, provided and
only if such change, reduction or relocation is effected without the
individual’s consent.

As used herein, “Misconduct” shall mean the commission of any act of fraud,
embezzlement, theft or dishonesty by such individual, any unauthorized use or
disclosure by such individual of confidential information or trade secrets of
the Company (or any parent or subsidiary thereof), or any other intentional
misconduct by such individual adversely affecting the business or affairs of the
Company (or any parent or subsidiary) in a material manner. The foregoing
definition shall not be deemed to be inclusive of all the acts or omissions
which the Company (or any parent or subsidiary) may consider as grounds for the
dismissal or discharge of any Executive.

CHANGE OF CONTROL

For the purposes of this severance plan, the term “Change in Control” means any
of the following:

     1. the successful acquisition by a person or related group of persons,
(other than the Company or a person that directly or indirectly controls, is
controlled by or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities pursuant to a transaction
or series of related transactions which the Board does not at any time recommend
the Company’s stockholders to accept or approve;

     2. the first date within any period of 12 consecutive months or less on
which there is effected a change in the composition of the Company’s Board such
that a majority of the Board ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who either
(i) have been members of the Company’s Board continuously since the beginning of
such period or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board;

     3. a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;

     4. the sale, transfer or other disposition of all or substantially all of
the assets of the Company in complete liquidation or dissolution of the Company;

     5. any reverse merger in which the Company is the surviving entity but in
which securities possessing more than 50% of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
merger; or

     6. the issuance by the Company to a single person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by or is under

2



--------------------------------------------------------------------------------



 



common control with, the Company) of securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities (determined
after such issuance) in a single transaction or a series of related
transactions.

SUMMARY OF PLAN INFORMATION

The information in this section is intended to answer general questions
regarding the operation of the Plan.

Except for those responsibilities specifically reserved to the Board herein, the
Plan is administered by the “Administrator.” The Administrator is the committee
of officers or Board members designated from time to time by the Company to
administer the Plan. In the absence of such designation, the Company shall be
the Administrator. The Administrator may delegate any of its duties or
authorities to any person or entity. The Administrator has absolute discretion
to make all decisions under the Plan, including making determinations about
eligibility for and the amounts of benefits payable under the Plan and
interpreting all Plan provisions. All decisions of the Administrator are final,
binding and conclusive. If a Change in Control occurs, as determined by the
Administrator in its discretion, the Administrator shall consist of a committee
of the individuals who were the chief executive officer of the Company, the
chief financial officer of the Company and the senior human resources officer of
the Company immediately prior to the Change in Control.

How to Make a Claim for Benefits

If severance benefits are not automatically paid upon a payment event, an
Executive may file a request for benefits in writing with the “Administrator”
(as defined in this section). Failure to timely submit an application for
benefits in writing, as specified in Section 5, will result in a loss of Plan
benefits. You may not assign your benefits. Any attempted assignment is void.

If an individual’s claim for Benefits is denied, the Administrator will furnish
written notice of denial to the individual (“Claimant”) within 90 days of the
date the claim is received, unless special circumstances require an extension of
time for processing the claim. This extension will not exceed 90 days, and the
Claimant must receive written notice stating the grounds for the extension and
the length of the extension within the initial 90-day review period. If the
Administrator does not provide written notice, the Claimant may deem the claim
denied and seek review according to the appeals procedures set forth below.

     1. The notice of denial to the Claimant shall state:



  (a)   The specific reasons for the denial;     (b)   Specific references to
pertinent provisions of the Plan on which the denial was based;     (c)   A
description of any additional material or information needed for the Claimant to
perfect his or her claim and an explanation of why the material or information
is needed;

3



--------------------------------------------------------------------------------



 



  (d)   A statement that the Claimant may request a review upon written
application to the Administrator, review pertinent Plan documents, and submit
issues and comments in writing and that any appeal that the Claimant wishes to
make of the adverse determination must be in writing to the Administrator within
60 days after the Claimant receives notice of denial of benefits; and     (e)  
The name and address of the Administrator to which the Claimant may forward an
appeal. The notice may state that failure to appeal the action to the
Administrator in writing within the 60-day period will render the determination
final, binding and conclusive.

     2. If the Claimant appeals to the Administrator, the Claimant or his or her
authorized representative may submit in writing whatever issues and comments he
or she believes to be pertinent. The Administrator shall reexamine all facts
related to the appeal and make a final determination of whether the denial of
benefits is justified under the circumstances. The Administrator shall advise
the Claimant in writing of:



  (a)   The Administrator’s decision on appeal.     (b)   The specific reasons
for the decision.     (c)   The specific provisions of the Plan on which the
decision is based.

Notice of the Administrator’s decision shall be given within 60 days of the
Claimant’s written request for review, unless additional time is required due to
special circumstances. In no event shall the Administrator render a decision on
an appeal later than 120 days after receiving a request for a review.

Plan Amendment or Termination

The Company may terminate or amend the Plan in its sole discretion at any time
prior to a Change in Control by a written amendment that is authorized by the
Company. However, once a Change in Control occurs, or upon the execution of a
letter of intent or definitive agreement for the Company to engage in a
transaction that will result in a Change in Control, (i) no amendment or
termination will be effective with respect to an Executive unless he or she
receives 30 days written notice of such amendment and consents thereto in
writing after consultation with legal counsel, (ii) the identity of the
Administrator may not be changed by an amendment without the express written
consent of a majority of individuals who are or will become eligible to receive
benefits hereunder as a result of the Change in Control.

The Company’s authorization of an amendment must be evidenced by one of the
following: (1) a resolution of the board of directors; (2) execution of the
amendment by the Company’s chief executive officer, president or secretary; or
(3) ratification of the amendment by either a resolution of the board of
directors or written confirmation of ratification by the chief executive
officer, president or secretary. Notice of any amendment must be provided to or
made available to the

4



--------------------------------------------------------------------------------



 



Administrator. Oral amendments and modifications of this Plan are not effective.
All amendments and modifications must be in writing and signed as provided above
to be effective.

Additional Information

Benefits are paid out of the general assets of the Company. The Company may, in
its discretion establish a “grantor trust” to fund the payment of Benefits.
Otherwise, this Plan does not give an Executive any rights to any particular
assets of the Company. Cash amounts paid under a severance plan are generally
considered taxable income to the recipient.

ERISA Rights

Participant in the Plan are entitled to certain rights and protections under
ERISA. ERISA provides that all Plan participants shall be entitled to:



  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all Plan documents, including insurance contracts, and
copies of all documents filed by the Plan with the U.S. Department of Labor,
such as detailed annual reports and plan descriptions.     •   Obtain copies of
all Plan documents and other Plan information upon written request to the Plan
Administrator. The Plan Administrator may make a reasonable charge for the
copies.     •   Receive a summary of the Plan’s annual financial report. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit under this Plan or from exercising your rights under ERISA. If a claim
for a Benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the Plan
Administrator review and reconsider your claim.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator.

If you have a claim for benefits that is denied or ignored, in whole or in part,
and you have exhausted all administrative remedies provided herein and ERISA,
you may file suit in a federal court. If it should happen that Plan fiduciaries
misuse the Plan’s money or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor or you may
file suit in a federal court. The court will decide who should pay court costs
and fees. If you

5



--------------------------------------------------------------------------------



 



lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area Office of the U.S.
Labor-Management Services Administration, Department of Labor.

Summary of Plan Information

     
Name of Plan:
  Capstone Turbine Corporation Change in Control Severance Plan
 
   
Company Address:
  Capstone Turbine Corporation
21211 Nordhoff Street
Chatsworth, CA 91311
 
   
Who Pays for the Plan:
  The cost of the Plan is paid entirely by the Company.

The Company’s Employer Identification No.: 95-4180883

Plan Number: 510

Plan Year: January 1 to December 31

     
Plan Administrator:
  Administrator of the Change in Control Severance Plan
c/o Sharon Faltemier
Capstone Turbine Corporation
21211 Nordhoff Street
Chatsworth, CA 91311

 
   

  (818) 734-5300

Agent for Service of Legal Process on the Plan: Chief executive officer of the
Company or the Plan Administrator.

     IN WITNESS WHEREOF, Capstone Turbine Corporation, acting through the
undersigned authorized representative, has executed this Plan on the ___day of
February, 2005, to be effective as of January 31 2005.

              CAPSTONE TURBINE CORPORATION
 
       

  By:    

       

  Its:    

       

6



--------------------------------------------------------------------------------



 



EXHIBIT A

Eligible Employees

     As provided in the Capstone Turbine Corporation Change in Control Severance
Plan (“Plan”), the board of directors of Capstone Turbine Corporation has
designated the following individuals to be eligible for participation and
identified as “Executives;” as defined in the Plan. This designation supercedes
and replaces all prior designations made under the Plan, and is effective___,
2004.

7